Title: To Thomas Jefferson from Steuben, 17 February [1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas


Chesterfield Court House, 17 Feb. [1781]. Capt. Morris, “a prisoner of War belonging to the State of Georgia,” has applied to Steuben for money to enable him to proceed to Philadelphia. Steuben cannot furnish money but hopes TJ can, since Morris “has furnished the Continent with large sums, and wishes to settle his accounts with the board of war, in Congress.”
